
	

113 S2764 IS: American Livestock Protection and Ranching Opportunity Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2764
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To support country-of-origin labeling, ban imports of fresh meat and meat food products from
			 countries with foot-and-mouth disease, reform certain livestock programs,
			 and for other purposes.
	
	1.Short titleThis Act may be cited as the American Livestock Protection and Ranching Opportunity Act of 2014.2.Sense of Congress regarding country of origin labelingIt is the sense of Congress that—(1)the overwhelming majority of consumers in the United States want to know where animals used to
			 produce the meat eaten by the consumers is born, raised, and slaughtered;(2)country-of-origin labeling provides information that consumers in the United States have a right to
			 know; and(3)country-of-origin labeling facilitates supply chain information critical for food safety.3.Prohibition on importation of fresh meat and meat products from countries with foot-and-mouth
			 diseaseSection 10404 of the Animal Health Protection Act (7 U.S.C. 8303) is amended by adding at the
			 end the following:(d)Prohibition on importation of fresh meat and meat products from countries with foot-and-Mouth
			 diseaseNotwithstanding any other provision of law, until the date on which the Secretary of Agriculture
			 certifies to Congress that a country is free of foot-and-mouth disease
			 without vaccination, the Secretary may not—(1)allow the importation of fresh meat or meat products from that country; or(2)initiate, administer, finalize, or enforce any rulemaking allowing for the new importation of any
			 fresh meat or meat product from that country..4.Brucellosis research and compensation(a)Livestock disease initiativeTitle IV of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7624
			 et seq.) is amended by inserting after the title heading the following:401.Livestock disease initiative(a)In generalThere is established in the Department a livestock disease initiative under which the Secretary
			 shall provide to eligible entities competitive grants for research and
			 development described in subsection (d).(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be—(1)a Federal agency;(2)a National Laboratory;(3)an institution of higher education;(4)a research institution; or(5)a State agricultural experiment station.(c)PriorityIn awarding grants under this section, the Secretary shall give priority to research and
			 development relating to bovine brucellosis, bovine tuberculosis, and other
			 zoonotic diseases in livestock that are covered by a high-priority
			 research and extension initiative authorized under section 1672 of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925).(d)Use of grantsAn entity that receives a grant under this section shall use the grant to conduct research and
			 development relating to surveillance methods, vaccines, vaccination
			 delivery systems, or diagnostic tests for diseases in domestic livestock
			 that present a potential concern to public health and safety, as
			 determined by the Secretary.(e)Matching funds(1)In generalIn awarding grants under this section, the Secretary may give priority to proposals from eligible
			 entities that provide matching funds for the grants in a manner as
			 determined by the Secretary, but shall not require
			 eligible entities to have matching funds as a requirement of being awarded
			 a grant.(2)ExemptionThe matching funds requirement under section 1492 of the National Agricultural Research, Extension,
			 and Teaching Policy Act of 1977 (7 U.S.C. 3371) shall not apply in the
			 case of a grant awarded under this section.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2015 through 2018..(b)Assistance for losses due to brucellosisSection 1501(c) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)) is amended—(1)in paragraph (1)(A), by inserting or brucellosis after fire condition both places it appears;(2)in paragraph (2)—(A)in subparagraph (A), by striking or at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(C)brucellosis, as described in paragraph (6).; and(3)by adding at the end
			 the following:(6)Assistance for losses due to brucellosis(A)In generalAn eligible livestock producer may receive assistance under this paragraph only if  the grazing
			 losses occur due to quarantine of livestock under section 10407 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8306) due to
			 brucellosis infection in the Greater Yellowstone Designated Surveillance
			 Area, as determined by the Secretary.(B)Payment rateThe payment rate for assistance under this paragraph shall be equal to 60 percent of the monthly
			 feed cost (as determined under paragraph (3)(C)) for the total number of
			 livestock of the eligible livestock producer subject to quarantine..5.Livestock indemnity paymentsSection 1501(b) of the Agricultural Act of 2014 (7 U.S.C. 9081(b)) is amended by striking paragraph
			 (2) and inserting the following:(2)Payment ratesIndemnity payments to an eligible producer on a farm under paragraph (1) shall be made at a rate of
			 75 percent of the higher of, as determined by the Secretary—(A)the market value of the applicable livestock on the earliest day that information is available to
			 the Secretary; or(B)the applicable nationwide price of the applicable livestock for the previous calendar year..6.Livestock forage disaster programSection 1501(c)(3)(C) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)(3)(C)) is amended by adding
			 at the end the following:(iv)High-value forageThe Secretary may provide for a price adjustment in the monthly feed cost in the case of
			 high-value forage, as determined by the Secretary..
		
